NUMBER 13-20-00247-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


       IN THE INTEREST OF S.H., J.H., C.H., AND J.H., CHILDREN


                    On appeal from the 105th District Court
                          of Nueces County, Texas.


                         MEMORANDUM OPINION
             Before Justices Benavides, Hinojosa, and Tijerina
                Memorandum Opinion by Justice Hinojosa

       On February 13, 2020, appellant Christopher Wayne Holt filed a statement of

inability to pay court costs in the trial court. On June 16, 2020, without notice or a hearing,

the trial court signed an order granting Holt’s request for preparation of a reporter’s record

but denying Holt’s “request for indigence relief.” The order states, “All fees for transcript

must be paid in advance prior to the preparation of said request.” Holt timely filed a motion

in this Court pursuant to Rule 145(g)(1) of the Texas Rules of Civil Procedure, challenging

the trial court's order. See TEX. R. CIV. P. 145(g)(1).
       Rule 145 of the Texas Rules of Civil Procedure exempts a party from paying courts

costs, including the reporter’s fee, if the party files a statement of inability to afford

payment of court costs. Id. R. 145(a) (“A party who files a Statement of Inability to Afford

Payment of Court Costs cannot be required to pay costs except by order of the court as

provided by this rule.”). As relevant here, the trial court may “require the declarant to prove

the inability to afford costs” on its own motion “whenever evidence comes before the court

that the declarant may be able to afford costs[.]” Id. R. 145(f)(4). However, “[t]he declarant

may not be required to pay costs without an oral evidentiary hearing.” Id. R. 145(f)(5).

Further, “[t]he declarant must be given 10 days’ notice of the hearing.” Id. Finally, “[a]n

order requiring the declarant to pay costs must be supported by detailed findings that the

declarant can afford to pay costs.” Id. R. 145(f)(6).

       A “declarant may challenge an order issued by the trial court under this rule” by

filing a motion “in the court of appeals with jurisdiction over an appeal from the judgment

in the case.” Id. R. 145(g)(1). “The court of appeals must rule on the motion at the earliest

practicable time.” Id. R. 145(g)(4). We review a trial court's ruling on a claim of inability to

pay costs for abuse of discretion. See Garza v. Garza, 155 S.W.3d 471, 475 (Tex. App.—

San Antonio 2004, no pet.); see also Rodriguez v. H-E-B, No. 10-19-00795-CV, 2020 WL
354766, at *2 (Tex. App.—San Antonio Jan. 22, 2020, no pet.); Townley v. Lanier, No.

14-19-00447-CV, 2019 WL 2938897, at *1 (Tex. App.—Houston [14th Dist.] July 9, 2019,

no pet.); Valentine v. Jagodzinski, No. 03-17-00708-CV, 2017 WL 5559946, at *1 (Tex.

App.—Austin Nov. 15, 2017, no pet.); In re A.R.M., No. 05-17-00651-CV, 2017 WL
2962830, at *2 (Tex. App.—Dallas July 12, 2017, no pet.).


                                               2
       Here, Holt filed a Statement of Inability to Pay Court Costs that complied with Rule

145. The trial court did not hold an oral evidentiary hearing on its sua sponte challenge to

Holt’s statement of indigency, instead ruling by submission. Further, the record contains

no indication that the trial court afforded Holt the required ten-day notice. Finally, the

challenged order is unsupported by findings as required by Rule 145. Given these

circumstances, we conclude that the trial court abused its discretion in requiring Holt to

pay for the reporter’s record. See id.; see also Rodriguez, 2020 WL 354766, at *2;

Townley, 2019 WL 2938897, at *1; In re A.R.M., 2017 WL 2962830, at *2; In re N.L.P.,

No. 06-17-00010-CV, 2017 WL 490701, at *2 (Tex. App.—Texarkana Feb. 7, 2017, no

pet.). We reverse the order of the trial court and remand this matter for further proceedings

consistent with this opinion. We dismiss any other pending motions as moot.


                                                                LETICIA HINOJOSA
                                                                Justice

Delivered and filed the
29th day of October, 2020.




                                             3